Japan Smaller Capitalization Fund, Inc. Korea Equity Fund, Inc. 2 World Financial Center New York, NY 10281 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Rule 17g-1 Fidelity Bond Filing for Japan Smaller Capitalization Fund, Inc. and Korea Equity Fund, Inc. Ladies and Gentlemen: In accordance with Rule 17g-1(g)under the Investment Company Act of 1940, as amended(the "1940 Act"), enclosed, on behalf of Japan Smaller Capitalization Fund, Inc. and Korea Equity Fund, Inc.(each, a “Fund” and collectively, the “Funds”), are the following documents: · A copy of the Fidelity Bond covering the Funds; · A copy of the Fidelity Bond Agreement, dated May 6, 2013, between the Funds; · A copy of the resolutions of the Board of Directors (the “Board”) of each Fund approving the Fidelity Bond, adopted by a majority of the members of the Board who are not “interested persons” as defined by section 2(a)(19) of the 1940 Act on May 6, 2013; and · A statement showing the total cost for each bond if the bond had been purchased separately by each of the Funds. The premiums for the Fidelity Bond have been paid for the period from May 5, 2013 to May 5, 2014 for each Fund. Sincerely, /s/ Rita Chopra-Brathwaite Rita Chopra-Brathwaite Vice President Enclosures SINGLED INSURED PREMIUMS Coverage Independent Joint The Japan Smaller Capitalization Fund, Inc. The Korea Equity Fund, Inc. Total 2 For All the Commitments You Makeâ 40 Wall Street, New York, NY10005 Declarations INVESTMENT COMPANY FIDELITY BOND CUSTOMER NUMBER DATE ISSUED 07/11/2013 POLICY NUMBER COVERAGE IS PROVIDED BY PRODUCER NO. Continental Insurance Company (herein called ‘Underwriter’) NAMED INSURED AND ADDRESS PRODUCER Item 1. Japan Smaller Capitalization Fund/Korea Equity Fund(herein called ‘Insured’) 2 World Financial Center 22nd Floor New York, NY10281 Willis of New York Inc Stephen R. Leggett One World Financial Center 200 Liberty Street New York, NY10281 Item 2.
